 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
     LAUSTEVEION JOHNSON,
 8                                                           Case No. 2:17-cv-03045-RFB-NJK
            Plaintiff,
 9                                                                        ORDER
     v.
10                                                                 [Docket Nos. 67, 68]
     DICUES, et al.,
11
            Defendants.
12
13         Pending before the Court is Plaintiff’s motion to compel discovery responses, which
14 Plaintiff sent to the Court on June 6, 2021. Docket No. 67. The Court has considered Plaintiff’s
15 motion and Defendants’ response. Docket Nos. 67, 71. Plaintiff did not file a reply, and the time
16 to do so has now passed. See Docket. The motion is properly resolved without a hearing. See LR
17 78-1.
18         Plaintiff seeks a Court order compelling Defendants to respond to written discovery
19 requests he propounded on April 3, 2021. Docket No. 67 at 1. Plaintiff submits that Defendants
20 failed to respond to any of his discovery requests. Id.
21         In response, Defendants submit that they initially failed to respond to Plaintiff’s discovery
22 requests because “the propounded discovery had been erroneously miscategorized and, as a result,
23 had not been included on counsel’s discovery list for completion.” Docket No. 71 at 2. Defendants
24 further submit that, on May 20, 2021, the parties conducted a meet and confer. Id. Defendants
25 submit that they then found the discovery and fully responded as of June 16, 2021. Id. at 2–3.
26 Defendants, therefore, ask the Court to deny Plaintiff’s motion to compel as moot. Id. at 4.
27         Having filed no reply, there is no basis for the Court to find that Defendants have not
28 responded to Plaintiff’s discovery requests. See Garcia v. Dawahare, 2006 WL 2583745, at *2

                                                    1
 1 (D. Nev. Sept. 6, 2006) (“By failing to fil[e] a reply brief, Defendant[s’] arguments and evidence
 2 are essentially uncontested”).
 3         Accordingly, Plaintiff’s motion to compel, Docket No. 67, is hereby DENIED as moot and
 4 without prejudice.    Plaintiff’s motion requesting oral argument, Docket No. 68, is hereby
 5 DENIED.
 6         IT IS SO ORDERED.
 7         DATED: July 14, 2021
 8                                              ____________________________________
                                                Nancy J. Koppe
 9                                              United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
